UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS FIAT SECOND QUARTER 2007 RESULTS SIGNATURES Fiat Group closed its 2nd quarter 2007 with revenues of €15.2 billion, up nearly 12% on the prior year, the highest level in its history (same perimeter basis). Group trading profit rose 44% to €946 million, the highest level ever reached by the Group, with all sectors posting positive results and improving over 2006.Net income of €627 million is €297 million or 90% ahead of the prior year. Net debt dropped below the € 1 billion mark at €873 million (a €404 million decrease in the quarter), notwithstanding more than €500 million in dividend distributions and share buybacks.2007 guidance is confirmed at the upper end of the range, with year-end debt levels now expected to be approximately €600 million. The Board of Directors of Fiat S.p.A. met today in Turin under the chairmanship of Luca Cordero di Montezemolo to approve the consolidated results of the Group for the second quarter and first half of 2007. Ø Group revenues rose 11.5% to €15.2 billion driven by Trucks (+25.2% at €2.9 billion), Agricultural and Construction Equipment (+16.3% in US dollar terms, 8.5% reported) and Fiat Group Automobiles (+12.1% at €6.8 billion). · Fiat Group Automobiles grew sales 12.2% to 578,700 units, gaining share and reaching the highest level since2nd quarter 2001. · Iveco benefited from strong performance in Western Europe and from buoyant conditions in Eastern Europe and Latin America and sold the highest level of vehicles in its history. · CNH revenues rose 16.3% in US dollar terms (8.5% reported) on improved Agricultural Equipment sales, driven by better mix and market share gains,more than offsetting weakness in the US construction equipment market. The sector retailed the highest number of tractors and combines in any quarter in its history. Ø Trading profit rose to €946 million (+44%) with all Sectors showing gains: · Fiat Group Automobiles more than doubled to €193 million (2.8% of revenues), driven by volumes and cost efficiencies. · Iveco posted a 37.4% increase to €224 million, with margins moving to 7.8% from 7.1% thanks to higher volume and prices. · CNH trading profit grew to €348 million(10.6% of sales) up 36.8% in US dollar terms, driven by higher volume and better mix, except for North American construction equipment which traded in weak markets. The business achieved double-digit operating margins for the first time since the 1999 merger of Case and New Holland. · Components & Production systems drove trading profit up 39% to €146 million on higher volumes and cost efficiencies. Ø Net industrial debt was reduced by €404 million from Q1 levels to €873 million. Fiat’s debt rating has been moved to investment grade by one rating agency. Ø Three new industrial alliances announced in the quarter for Iveco, FPT Powertrain Technologies and Magneti Marelli. Group results in the second quarter Fiat Group had revenues of €15.2 billion in Q2 2007, up 11.5% from the same period in 2006, driven by growth across all major industrial businesses. With revenues of €7.4 billion, the Automobiles businesses posted a 12.3% growth over Q2 2006. All sectors contributed to this positive performance: Fiat Group Automobiles had revenues of €6.8 billion, up 12.1% from Q2 2006 on higher volumes. Revenues increased 8.7% at Ferrari and 19.6% at Maserati. Agricultural and Construction Equipment businesses (CNH) had revenues of €3.3 billion (+8.5% from Q2 2006). In US dollar terms, revenues rose by 16.3%, due in particular to an increase in volume of combines and higher horsepower agricultural tractors. Iveco had revenues of €2.9 billion, a 25.2% growth compared to the same period of 2006. The increase was due to higher sales volumes and improved pricing. Revenues in the Components and Production Systems businesses totaled €3.5 billion, a 7.2% increase over Q2 2006. Sales increased 15.8% at FPT Powertrain Technologies and 11.2% at Magneti Marelli, while they were down 31.2% at Teksid mainly due to disposals (Meridian Technologies in 1st quarter 2007) and 11.3% at Comau, due to the overall weakness in its trading environment. In Q2 2007 the Group’s trading profit totaled €946 million, up €287 million or 43.6% from Q2 2006.Trading margin rose from 4.8% to 6.2%. The contribution of the Automobiles businesses was key in achieving this improvement: in particular, trading profit at Fiat Group Automobiles rose €105 million to €193 million, resulting in a trading margin of 2.8% versus 1.5% in Q2 2006. Agricultural and Construction Equipment (CNH) trading profit also increased significantly to €348 million (up €75 million or 27.5% in reported terms and up 36.8% in US dollar terms), equal to 10.6% of revenues (9.1% in 2006). Iveco’s trading profit totaled €224 million, an increase of €61 million (+37.4%), yielding a margin of 7.8% (7.1% in 2006). Positive performances were also recorded by the Components and Production Systems businesses, with an aggregate increase of €41 million due to improved results at FPT Powertrain Technologies, Magneti Marelli and Comau, which began to benefit from the restructuring process started in 2006. The decrease at Teksid was attributable to the change in the scope of consolidation. Net financial expenses which amounted to €111 million (€163 million in 2006) includegains of €69 million arising from two stock-options related equity swaps and costs of €43 million related to the accelerated redemption (in August 2007) of CNH senior notes due in 2011. The remaining decrease of €26 million reflects mainly lower industrial debt levels. Income taxes amounted to €248 million (€ 36 million higher than 2006), with the Group tax rate dropping to 28.3%, in line with the Group’s expectations for the whole year. Net income before minority interest was €627 million, 90% higher than the €330 million posted in Q2 2006. The Group generated net industrial cash flow (change in net industrial debt, excluding capital increases, dividends, and the impact of foreign currency translation) of approximately €0.9 billion in Q2 2007 thanks to positive operating performance despite capital expenditures of €749 million (€149 million higher than in Q2 2006). This cash flow was used to fund €274 million dividends to Group shareholders, €34 million to minority shareholders of consolidated entities (principally Ferrari and CNH) and share repurchases of €231 million. At the end of the period, net debt stood at €873 million. The Group’s cash position at June 30, 2007 was €7.4 billion, €0.2 billion lower than the €7.6 billion at the end of March. Group results in the first six months In H12007, the Fiat Group had revenues of €28.9 billion, up 10.3% from H1 2006, with all industrial businesses contributing to this improvement. Iveco posted the biggest improvement, with revenues up 22.7%, while sales from the Automobiles businesses increased by 11.7%. Increases in revenues were also reported by CNH, +13.7% in US dollar terms (+5.2% reported) and in the Components and Production Systems businesses (+4.3%). The Group had a trading profit of more than €1.5 billion, nearly 57% higher than in H1 2006, with a trading margin of 5.3% versus 3.8% in H1 2006. The improvement is attributable to the Automobiles businesses and Fiat Group Automobiles in particular, whose trading profit grew by €240 million to €385 million, with a trading margin of 2.9% (1.2% in H1 2006). Iveco’s contribution was also significant, with trading profit of €374 million (+60.5%) and a trading margin of 7.0% (5.3% in 2006). CNH’s trading profit grew by 31% to €537 million, delivering a trading margin of 9.0% (7.2% in H1 2006). The trading profit of the Components and Production Systems businesses increased in total by €42 million due to higher trading profit at FPT Powertrain Technologies, Magneti Marelli and Teksid. In H1 2007 the Group achieved operating income of €1,541 million. The €559 million increase from H1 2006 (€982 million) reflects improved trading profit, with unusual items netting out to nil. In H1 2007 net financial expenses totaled €168 million, versus €298 million in H1 2006. The €130 million improvement mainly reflects lower net industrial debt of the Group as well as an increase in financial income of €128 million on two stock-options related equity swaps, partly offset by the €43 million cost related to the early redemption of CNH senior notes otherwise due in 2011. Income before taxes totaled €1,449 million, compared with €774 million in H1 2006. The €675 million improvement is due to the increase of €559 million in operating income, as well as to lower net financial expenses for €130 million, while investment income decreased by €14 million. In H1 2007, net income before minority interest was €1,003 million, compared with €481 million in the same period of 2006. Net industrial debt decreased from €1.8 billion at 2006 year end to €0.9 billion at June 30, 2007, mainly reflecting positive net industrial cash flow of approximately €1.4 billion net of dividends paid and share buy-back of more than €0.5 billion. Automobiles Second quarter The Automobiles businesses posted revenues of €7.4 billion in Q2 2007, up 12.3% from the same period of 2006, due to the sharp increase in sales volumes. In particular, Fiat Group Automobiles had revenues of €6.8 billion, up 12.1% from Q2 2006. Fiat Group Automobiles delivered a total of 578,700 units worldwide, up 12.2% from Q2 2006. Approximately 360,600 units were delivered in Western Europe, an increase of 3.8%. Due to the success of Punto, Panda, Bravo and light commercial vehicles (Ducato and Scudo), deliveries remained at high levels in nearly all countries: Spain +26.8%, France and Great Britain +7.8%, Italy +3.0%. Germany was the only exception (-9.5%).With respect to Q2 2006, volumes increased by 35.6% in Brazil and by 37.1% in Poland. In Q2 2007, the Western European automobile market contracted 1.4% from Q2 2006. This performance was impacted by the sharp contraction in demand in Germany (-8.4%), France (-3.7%) and Spain (-2.4%), while the market grew in Italy (+8.7%) and Great Britain (+1.1%). Demand rose 25.6% in Poland and 33.6% in Brazil. Fiat Group Automobiles continued to gain market share, reaching 31.5% in Italy (+0.9 percentage point) and 8.2% in Western Europe (+0.6 percentage point). In key markets outside of Europe, penetration improved in Brazil (share of 25.9%, +0.9 percentage point) and decreased slightly in Poland (share of 10.4%, -0.6 percentage point). A total of 102,000 light commercial vehicles were delivered to the dealer network in Q2 2007, an increase of 16.3% from Q2 2006. The increase in volume recorded in Western Europe (+10.3%, 66,000 deliveries) was nearly double the increase in demand (+5.6%). The Group’s LCV market share stood at 12.8% (+0.3 percentage point) in Western Europe. In Italy market share was 4.7 percentage points lower, at 43.0%, since in 2006 it had benefited from significant fleet contracts which come up for renewal every four years. Fiat Group Automobiles had a trading profit of €193 million, more than double the Q2 2006 level. The increase is mainly attributable to higher volume, a more favorable product mix following the introduction of new models, increased absorption of fixed production costs, net of higher marketing costs for the launch of new models and increased spending in network development costs. In Q2 2007 the Fiat brand presented the Linea, a three-volume sedan produced in Turkey and sold in non-European countries as well as selected European markets. A new LCV-derived passenger transport vehicle, the Scudo Panorama, made its debut at the same time that the Fiat Professional logo was introduced for the Light Commercial Vehicles brand of the Group. In mid-June the Fiat brand introduced a new version of the Grande Punto equipped with the innovative 1.4 T-jet 120 hp gasoline engine, which produces approximately 10% less CO2 emission than comparable engines in its range. Shortly after the close of the quarter, the Group launched its iconic Fiat 500, a model that represents the starting point for the Fiat of the future. Most of the 2007 planned production is sold out after its introduction in the Italian and French markets, and the Group is examining ways to boost production in the short term. First half In H12007, the Automobiles businesses had revenues of €14.2 billion, an increase of 11.7% from H1 2006.
